 

Case 1:20-mj-O0036-REB Document1 Filed 02/03/20 Page 1 of 2

 

 

TuOPIOU! Ul PAMOAU! B]OMSA TECMOUILOD 2 AWD (BSL SDAP ;EIDIAURUOD = TaD
‘ahinyas saBuassed aCiU 30 § = SS¥a UaDUI UF PaAjOALI eayety SHODIZIGH = LYNZWH

abpnr neysibey sin | {AAKApppuus) aieq

uo panty
Ss

JUBUEM © JO JUeNSS! dy] 10) Na}21S useq sey asnes ageaodg

1204

amyeudis SAgRUD (AAKA DD WU) aFEG

iho paynsa:
~Cd $/0¢ Je /ti s
aboomomty Aw jo 359, OF 1932203 Due aul St soNOU UOnEaIA Sly} jo aon; oar

UO PUR BAOGE WO} ies SAgY | YOHUM UoIPRUAayUL aut peu) Auntad jo Ayeuad sepun nepamt.
* {aaoge weldxa} ayo

UOHRATASO SJadIO MONS ALU UO alu 0} payddns vONeuUepUI
uoneSysaau peuosiad Aus x Lokeaiesqo |euosied Aw xe
‘uodn paseq si juawayels GucGala; ay | O

SCA

 

i
Li .
AA TBR IS Nal wy)

#0 PUIG

Per Ay Jas

oa yO JUBUIAIOA MET

ese sana Aw Buisiniexe ayiyan ye W & {7S UD JY] SIRIS |

{SUOLZUAS 20 jUbEM [sae Ue jO aoUeNss! 104)
ASNVS 318vdOud 40 INSWSLvIS

DINE -2 [pve

Ado AAD - jeu (SL0z60 8x)

i

BND RO Eyos yO] ay Aed Me pus Lay

“wn jo uorssiuipe ue jou sty “sanou YORE] Or

aumeubs wepuaeg %

  

zt MES Si) 10) wadde a asuwosd ;
uy JO Adios e€ pawns GACY | sel) saypubes aunyeuGis Avy

(upus yy) Sut
—__

(AM peau) axeq
IT
Chew Aq arep adueeadde ined po paynol

Ssauppy unog
TA ROA ‘wadi{s SI alep aougseedde Lincs ou 41)

HNOD HNOA

ONY [E18}ROD [EOE 3

aes Buisssc0ag OES +
qunoury aumlapes . s

 

   

— INNOWY SIHL AVd

EbbISOeiWT

YW

‘(ido Moja J Aq UO) SNOLLOMYLSNI 32S
“LYNOD Ni Wadd wo (4d00 ssopan jo YUE US) SNOLLONELSNI
MOT38 GALVOIGNI LNNOWY Avd 33S “LHNOD Ni Wadd LSA
LSNW ROA "GENOSHS SI. XOG JI A )NOA ‘daNOSHO Si v xOB aI WT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—_— —_
10D OSSvd «= POWoyeW | 78d, meg “On Gey
CAND wind SIOHHSA
F¢l fy ey ad} ovy meas areyad kag | oeuosn¢ G- ney ay”
Gi| GI744SSLYV
‘on Aumag woos | aes Ta}o 705 “ON SSLROC] SGA)
VL6l/b¢/$0| 93 7£3) Al vary
(AAA ppp} aang jo 180 apes dz aes ag
15° OYA Beh
SSRIppy 1884S
. bw ji™
Din sew, r owen i

 

 

 

 

F192 - Clke\ 8 LC) 28] NOMVvAOINI LNVONSIS0

200 B Japun
Api adosdl pram v jonel

0 LV SGeUD 10) sIseg [EMPEY :uodLosog ssuayy

Cuyiron P07 r/ yrs ¥>/ W179
pry laey PSUOBO 79 GeId

LaF DSNBl| sz ler /8ZJoat

SPOD BIFIS D OSAAT IDO paeup asus} Meru asuayn jo au, pue seg
NOUVIOM ONIMOTIOS SHL HLIM GS9HVHD AY¥ NOA

PAC) MAOYE | OLLS9S9

‘ON AID Quy) Swen JO Jaq UOREIOLA,

 

 

 

6565770

 

 

 

 

be-G/

Sp0> uogeI07] BAD

SIHON UOHEIOIA
HNOD LASIG SazeIg pay

 

 

 

CVB SCAN 12/03/2019 16:23
Case 1:20-mj-O0036-REB Document1 Filed 02/03/20 Page 2 of 2

[Jo [ a3tg

aspny aews|seyy ‘s ‘fy (AAAA/GC/IAIN) 238

 

U0 paynyax3

‘JUEEMe JO B2UENSs) 34} JO} paqe}s Bag say asneDd ajqeqold

OUNILUBIS $ AOD — (AAAA/OG/AIA) ate
MNTGY Cf py A ) 6102/6/TT [UO painaaxg

 

‘eSpaymouy Au JO 389q SY} 0} oad pur any S] ‘SHOU UOLETOIA ay} JO dou] ay)
UO PUL SAGE YO} as OABY | YOTA ‘uOHeUTZOFUT oy) yeU) AINLed Jo Ayeuad 943 Jopun arepoap |

(saoge ulerdxs) UIQ. Cy

YORBAIOSO 8 JB0Y FO MOT[AF AU Wo aut 0} parddns VOHELOI UTE

UONBENSSAUL [BUOSIad AW pg UOHBAlssqo jeuosiad AJA) pg
‘Uodn poseq s} uaUIAWIs BUIOZaIO] ony

000'T$ > AHadorg jusUaA0D Jo YaU] ‘1/9 DSA gt JOJ
SOHOU UONBIOIA BUY ponss! puw 6107 “ySZ 1840]90 UO YTV’) YUM Jou | ‘UonRsysoaul Joy UY

"yWyold Joj 31 sopoAoas pure saotjovad BUIUTE AOU) UATAA
POBIOOSSB WNUILUT]E By} $303}]09 A[yeorporied pawnyy jeuOHEN Ay OYRPT SUE 'LONISS¥dSaL
ON ALUAdOUd SN., pousys Ayny si punoy oq uv WINUTUIN]S OY] S204 BOE BURL, Ot]

; ‘oqoyd BuTyoywus PIA asu9Or7] S,20ALIG oyspy Aq paynuapl sem Cyl T
“BOR PopOl4sal B SBA If MOLY JOU pip oy JBU] poyRys JoAoMoY ‘vary SUITE, JEQUIOD PBYIIC oY) Lau
PULT ATE UO pazoyjes pey oy 124) WNU]WMNyR SuI[JOs puz SuNs0]]09 07 POHIWIPE CTW] "worsenb uy
UNUPUNYA OU} Jo afes pue UOIssassod ayy ssnostp 0} CYTY’] Hoos uBp YA jour | “6107 ‘IS 19q0}09 UD

‘CATV’ Hosg uel se

JO]]9S OY} palyHuep! Ayfows ay] punod Jed Og" Jo old e je peLoywuT ayy Jo spunod 00Z1-00[ | usamjoq
paseysind Aayy Jey} poyms SuspoAoey uRolowy YON JO oaljejuosaidas y “payiqryoud st oygnd oy

Aq Sso008 O194M Bale BURL, B LOL] pajaoq[o9 A[OY¥{] 29M syed suorfunw oy} [Jaqduie7 04 SUIpioooy
‘19D BulupeLL wQUIOD prwyoig ‘pany jeuoNEN Au OUEP] OY] WO Uajo]s Uasgq aABY 04 pajsadsns
o1aM syed sy ‘Aj }98] BULoADOL [wu Jeo] '¥ IB syEd Suogunu Arey TW papoAoa. pay [BNpIAIpul

HY Jey] UOHBULIOJUL paajaoad Atjuaoad pey Aay) eI payels |faqdwes ‘eqdurey Ayowyy soWeuIpsooy
Wesolg WsHOUNUY (CONUVdD plenD Jeuonen Autry oyepy Aq juss ewe we P3ATIO3I |

‘OYEP] Jo JISIG
OY} UE FOOYJO [SWSIIO}U Me] B SB salnp Aww SuIsosOKXa aya ‘61 Gz “YI9Z Jaquis}deg uo uy} ayB)s |

(SUOUUUINS 10 JUR.LEM JSOHB UB JO SOUENSST 10,4)

ASNVO AT&VdOdd AO LNAWALVLS

OLLS9S9 # SOHON UONRIOLA - 6CCIEPPO) '907 FAD 866 1S06 LAT # Waprlouy

CO UT NT Cute MDD

 

 

 
